                IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF OKLAHOMA

TIFFANY SIMPSON, Personal                 )
Representative of the Estate of Logan     )
Wayne Simpson,                            )
                                          )
                     Plaintiff,           )
                                          )
       v.                                 )      Case No. 18-CV-491-GKF-FHM
                                          )
JON LITTLE,                               )
                                          )
                     Defendant.           )

                                  OPINION AND ORDER

       Plaintiff’s Motion to Compel Production of Documents from the City of Bixby, [Dkt.

19], is before the court for decision. Plaintiff seeks an Order compelling the City of Bixby

to produce documents pursuant to a subpoena issued in this case. No response or

objection has been filed to Plaintiff’s motion and the time to respond has passed.

       Plaintiff’s Motion to Compel Production of Documents from the City of Bixby, [Dkt.

19], is therefore GRANTED and the City of Bixby is ordered to comply with the subpoena.

       SO ORDERED this 19th day of March, 2019.
